Exhibit 10.4

 

Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.

 

AMENDMENT

 

This Amendment (the “Amendment”) to the License Agreement dated as of December
18, 2003 by and between

 

(1)           ASTRAZENECA AB, a company incorporated under the laws of Sweden
with its registered office at SE-151 85 Södertälje, Sweden (“ASTRAZENECA”)
(“AstraZeneca”); and

 

(2)           The MEDICINES COMPANY, a company incorporated under the laws of
Delaware with its registered office at 8 Campus Drive, Parsippany, New Jersey
07054, United States (“TMC”).

 

(the “Agreement”) is made effective as of July 6, 2007 (the “Amendment Effective
Date”).

 


RECITALS

 

WHEREAS, the Parties desire to amend, modify and restate certain terms and
conditions of the Agreement.

 


AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Amendment, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, agree as follows:

 


1              DEFINITIONS.

 

Any capitalized term not separately defined in this Amendment shall have the
meaning ascribed to it in the Agreement.

 


2              MODIFICATIONS

 


2.1           ARTICLE 3.7.2 OF THE AGREEMENT SHALL BE AMENDED TO READ AS
FOLLOWS:

 


“3.7.2                      TIME LIMIT FOR FILING OF AN NDA.


 

A)          TMC SHALL NO LATER THAN [**] HAVE MADE A FILING OF AN NDA [**]

 

B)          TMC SHALL NO LATER THAN [**] OR [**] AFTER HAVING MADE A FILING OF
AN NDA IN THE UNITED STATES, WHICHEVER IS THE EARLIER, HAVE MADE A FILING OF AN
NDA [**].

 

c)     TMC shall no later than [**] or [**] after having made the last Filing of
an NDA under Article 3.7.2 (b), whichever is the earlier, have made a Filing of
an NDA [**].”

 


2.2           ARTICLES 5.1.1 AND 5.1.2 OF THE AGREEMENT SHALL BE AMENDED TO READ
AS FOLLOWS:

 


“5.1.1      THE PARTIES WILL, UP UNTIL THE DATE WHEN FILING OF AN NDA HAS BEEN
MADE IN THE LAST MAJOR MARKET, MEET EVERY SIX MONTHS TO REVIEW TMC’S PROGRESS
AND EFFORTS IN THE DEVELOPMENT WORK CONTEMPLATED HEREIN. SUCH MEETING WILL TAKE
PLACE ON A LOCATION TO BE AGREED BY THE PARTIES, OR, SHOULD THE PARTIES NOT BE
ABLE TO AGREE,

 

--------------------------------------------------------------------------------


 


ALTERNATELY WITH EACH PARTY AT A SITE TO BE DETERMINED BY THE PARTY HOSTING THE
MEETING. IN ADVANCE OF SUCH MEETING, TMC WILL PROVIDE ASTRAZENECA A REASONABLE
WRITTEN SUMMARY OF SUCH DEVELOPMENT WORK, INCLUDING, WITHOUT LIMITATION,
SUMMARIES OF PROTOCOL DESIGNS OF ANY CLINICAL TRIALS CONDUCTED OR TO BE
CONDUCTED, ANY CHANGES TO SAME AND ANY RESULTS DEVELOPED DURING THE PERIOD
CONCERNED;

 


5.1.2        TMC SHALL FURTHER IN ADVANCE OF SUCH MEETING PROVIDE ASTRAZENECA IN
WRITING A TIMETABLE FOR THE EXPECTED FILINGS OF AN NDA, EXPECTED NDA APPROVALS
AND EXPECTED LAUNCHES DURING THE SIX MONTHS-PERIOD, OR OTHER SHORTER APPLICABLE
PERIOD, TO COME. IN CONNECTION THEREWITH TMC SHALL PROVIDE TO ASTRAZENECA IN
WRITING, FOR THE SAME PERIOD OF TIME, A NON-BINDING MARKETING PLAN AND SALES
FORECAST FOR THE PRODUCT IN ANY MAJOR MARKET WHERE THE PRODUCT BY THAT TIME HAS
BEEN LAUNCHED OR IS EXPECTED TO BE LAUNCHED DURING THE APPLICABLE PERIOD
IMMEDIATELY TO COME;”


 


3              AMENDMENT EFFECTIVE DATE

 

This Amendment shall become effective on the Amendment Effective Date.

 


4              ENTIRE AGREEMENT

 

This Amendment, together with the Agreement, constitutes the entire agreement
between the Parties with respect to the subject matter of the Agreement. The
Agreement together with this Amendment supersedes all prior agreements, whether
written or oral, with respect to the subject matter of the Agreement, as
amended. Each Party confirms that it is not relying on any representations,
warranties or covenants of the other Party except as specifically set out in the
Agreement as amended. Nothing in this Amendment is intended to limit or exclude
any liability for fraud. The Parties hereby agree that subject to the
modifications specifically stated in this Amendment, all terms and conditions of
the Agreement shall remain in full force and effect.

 

Execution

 

THIS AMENDMENT IS EXECUTED by the authorised representatives of the Parties as
of the date first written above.

 

SIGNED for and on behalf of
AstraZeneca AB (publ)

SIGNED for and on behalf of
The Medicines Company

 

 

/s/ [illegible] Olsson

 

/s/ Clive Meanwell

 

Signature

Signature

 

 

Name:

[illegible] Olsson

 

Name:

Clive A. Meanwell

 

 

 

 

 

 

 

Title:

Authorised Signatory

 

Title:

Chairman and CEO

 

 

2

--------------------------------------------------------------------------------